t c summary opinion united_states tax_court jeremiah francis o’neill petitioner v commissioner of internal revenue respondent docket no 6708-08s filed date jeremiah francis o’neill pro_se joan m casali for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue other court and this opinion shall not be treated as precedent for any other case petitioner received a notice_of_deficiency for and in which respondent determined deficiencies in income taxes of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for substantial_understatement_of_income_tax of dollar_figure dollar_figure and dollar_figure respectively the issues for decision are whether petitioner may exclude from gross_income payments received from the new york city fire department pension fund and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for each of the years at issue we hold that petitioner may not exclude said payments and that he is not liable for the penalties background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits when the petition was filed petitioner resided in the state of new york from date until date petitioner was employed by the city of new york petitioner began his tenure with the city of new york as a police officer but after years he transferred to the fire department where he served as a firefighter for the remaining years at the time petitioner transferred to the fire department the new york city fire department article 1-b pension fund pension fund assumed liability for any retirement earnings he had accumulated as a police officer see n y city admin code secs through the pension fund required members to contribute a specified amount through payroll deductions determined by the member’s age at appointment upon the member’s 20th anniversary these mandatory_contributions ceased during the course of his employment with the city of new york petitioner contributed dollar_figure to the pension fund in addition to the mandatory member contributions the city of new york contributed a small amount on behalf of each member as well as an additional larger amount to maintain the overall integrity of the pension fund the pension fund did not maintain separate member accounts and did not distinguish between employer and employee contributions with respect to the categories of retirement instead the pension fund pooled all of the contributions into a contingency reserve fund the pension fund provided three categories of retirement regular service ordinary disability and accidental disability the amount of benefit received depended upon the category under which the member retired regular service retirement was available to all members after years_of_service regardless of the member’s age and the benefit was determined on the basis of the member’s final compensation and years_of_service a member could continue in service after the years but had to retire by the age of ordinary disability retirement was available when the member became physically or mentally incapacitated from the performance of duty as a result of a non-service-incurred disability the pension fund determined the amount of benefit on the basis of the member’s final compensation and number of years_of_service accidental disability retirement was available when a member became physically or mentally incapacitated from the performance of service as a result of a service-incurred disability the amount of benefit was equal to three-quarters of the member’s final compensation in the case of both ordinary and accidental disability retirement the nature and severity of the injury did not determine the amount of benefit that the retiring member received petitioner received ordinary disability retirement from the fire department commencing in at trial petitioner explained the nature of his disability stating that while serving in the armed_forces during the korean war he injured his hand and that this injury left him more susceptible to injuring his foot when mounting and dismounting a fire truck after considering petitioner’s condition the new york city fire department’s bureau of accounts and procurement recommended that petitioner be granted ordinary disability retirement as a result on date the board_of trustees of the pension fund directed the retirement of petitioner for a non-service incurred disability with a retirement date of date in and petitioner received payments from the pension fund of dollar_figure dollar_figure and dollar_figure respectively petitioner did not report these amounts on his returns for those years it was and still is petitioner’s position that these payments were tax-free pension insurance payments received as a result of his premium payments of dollar_figure made during his tenure with the city of new york a includability of pension fund payments discussion sec_61 provides generally that gross_income means all income from whatever source derived gross_income is an inclusive term with broad scope designed by congress to exert ‘the full measure of its taxing power ’ 348_us_426 quoting 309_us_331 sec_61 specifically includes annuities and pensions as items of gross_income sec_61 statutory exclusions from income are matters of legislative grace and are narrowly construed 515_us_323 taxpayers seeking an exclusion from income must demonstrate they are eligible for the exclusion and bring themselves within the clear scope of the exclusion 111_tc_339 ndollar_figure the taxation of disability retirement benefits such as those paid to petitioner under the pension fund requires examination of sec_72 sec_104 and sec_105 and the regulations thereunder sec_72 generally includes in gross_income any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides an exclusion_from_gross_income of an amount proportionate to the taxpayer’s investment_in_the_contract limited to the taxpayer’s unrecovered investment_in_the_contract sec_72 defines the investment_in_the_contract as the aggregate amount of premiums or other consideration paid for the contract if petitioner’s disability retirement benefits are considered received under an annuity endowment or life_insurance_contract the general_rule includes the amounts received in gross_income but sec_72 excludes a portion on the basis of petitioner’s investment_in_the_contract however for taxpayers whose annuity_starting_date was on or before date sec_72 provided a 3-year basis recovery rule this provision was repealed by the tax_reform_act_of_1986 publaw_99_514 sec c h - stat continued under this provision if the taxpayer would recover his total contribution in the first years of his annuity then he could exclude all amounts received under the contract until there had been so excluded an amount equal to the taxpayer’s contribution all amounts received thereafter would be includable in gross_income id petitioner retired in and although it is unclear what amount if any he received in he received disability retirement benefits in of dollar_figure because the amount received in exceeded petitioner’s total contributions of dollar_figure and was within the 3-year period he was eligible to exclude his contributions to the pension fund from his taxable_income for taxable_year all subsequent payments were to be included in petitioner’s gross_income b exclusion provisions of sec_104 and sec_105 sec_72 applies to a pension_plan which provides for the payment of pensions at retirement and the payment of an earlier pension in the event of permanent disability sec_1_72-15 income_tax regs however sec_72 does not apply to any amount received as an accident or health benefit and the tax treatment of any such amount is determined under sec_104 continued as amended by the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 b a - 102_stat_3472 and sec_1_72-15 income_tax regs thus generally speaking the framework established under sec_72 applies where no exclusion is available under sec_104 or sec_105 wright v commissioner tcmemo_2005_5 we turn therefore to the exclusions provided by sec_104 and sec_105 sec_104 in relevant part excludes from gross_income certain amounts received as compensation_for injuries or sickness described in paragraphs through sec_105 includes in gross_income certain amounts received under accident and health_plans for personal injuries or sickness subject_to two exceptions although petitioner argues that his disability retirement benefits are excludable from income the record clearly establishes that the amounts he received do not qualify for any of the exclusions of sec_104 and sec_105 sec_104 excludes from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness however sec_104 does not apply to amounts which are received as compensation_for nonoccupational injury or sickness sec_1_104-1 income_tax regs thus a statute will not be considered a workmen’s compensation act if it allows for disability payments for reason sec_3 par of sec_104 which applies to victims of terrorist attacks is on its face inapplicable to the facts before us other than service-incurred injuries 78_tc_864 citing 156_fsupp_751 affd 709_f2d_1206 8th cir the pension fund established by the administrative code of the city of new york provided disability payments for both service- and non-service-incurred injuries the resolution adopted by the board_of trustees of the pension fund on date awarded retirement benefits to petitioner on account of a non-service-incurred disability these benefits are therefore not excludable from gross_income under sec_104 sec_104 excludes from gross_income damages received whether by suit or agreement on account of personal physical injuries or physical sickness the term ‘damages received whether by suit or agreement ’ means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1 c income_tax regs thus the essential element of an exclusion under a is that the income involved must derive from some sort of tort claim against the payor 76_tc_116 affd without published opinion 676_f2d_682 1st cir the ordinary disability retirement benefits provided under the pension fund were not payments derived from a tort claim against the city of new york rather such payments were made to petitioner as a result of a prior employment relationship with the city and were calculated on the basis of his years_of_service and final compensation consequently the benefits petitioner received are not excludable from gross_income under sec_104 sec_104 generally excludes from gross_income amounts received by an employee through employer-provided accident_or_health_insurance for personal injuries or sickness this exclusion does not apply if the amounts received are attributable to employer contributions that were not includable in the gross_income of the employee or were paid_by the employer id if an employer and his employees contribute to a fund or purchase insurance that pays accident or health benefits to employees sec_104 does not apply to amounts received thereunder to the extent that such amounts are attributable to the employer’s contributions sec_1_104-1 income_tax regs i n the case of a retirement_plan to which an employee is required to contribute it is presumed that the accident and health benefits are funded by employer contributions bagnell v commissioner tcmemo_1993_378 citing chosiad v commissioner t c memo moreover unless the plan expressly provides otherwise the law presumes a contributing plan that provides both disability and retirement benefits sources the disability benefits in employer contributions id the pension fund required petitioner to contribute provided both disability and retirement benefits and contained no express provision on the source of the disability benefits therefore the benefits received by petitioner are not excludable under sec_104 sec_105 is the mirror image to sec_104 but provides two exceptions to includability sec_105 provides an exclusion for amounts paid_by an employer to the taxpayer to reimburse the taxpayer for expenses for medical_care medical_expenses are not at issue in this case so the exception in sec_105 does not apply sec_105 excludes from gross_income amounts attributable to employer contributions to the extent such amounts constitute payment for the permanent loss or loss of use of a member or function of the body or the permanent disfigurement of the taxpayer and are computed with reference to the nature of the injury without regard to the period the employee is absent from work courts have interpreted sec_105 to exclude payments from gross_income only if the plan or contract under which such payments are made varies the amount of the payments according to the type and severity of the injury suffered by the employee 814_f2d_1304 9th cir affg tcmemo_1985_25 the pension fund’s computation of an ordinary disability retirement benefit did not vary with the nature of the disability instead the pension fund determined the member’s benefit on the basis of final compensation and years_of_service thus the exception under sec_105 does not apply returning now to sec_104 subsection a excludes from gross_income amounts received for injuries or sickness resulting from active_service in the armed_forces determining whether the injury or sickness resulted from active_service in the armed_forces requires examining the underlying provision upon which the benefits are predicated haar v commissioner supra pincite if the provisions consider solely the employee’s ability to perform his or her job and the nature or cause of the injury is irrelevant then whether the injury arose in military service is simply not a factor id pincite although petitioner incurred an injury while serving in the korean war that contributed to the later injury of his foot the ordinary disability retirement provision of the pension fund considered only his ability to perform the duties of a firefighter therefore the nature or cause of the injury was irrelevant and petitioner does not satisfy the requirements of sec_104 on the basis of foregoing petitioner is not entitled to exclude from gross_income the ordinary disability retirement benefits he received from the new york city fire department article 1-b pension fund accordingly we hold that the ordinary disability retirement benefits petitioner received in and constitute gross_income for each year c sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the definition of understatement for this purpose is the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 tax is not understated to the extent that the taxpayer bases treatment of the item on substantial_authority or the taxpayer adequately discloses the item in the return or in a statement attached to the return and the taxpayer has a reasonable basis for the tax treatment of such item sec_6662 further the penalty is inapplicable with respect to any part of an underpayment if it is shown that there was reasonable_cause for such position and that the taxpayer acted in good_faith with respect to such position sec_6664 the commissioner bears the burden of production sec_7491 but if satisfied the taxpayer then bears the ultimate burden of persuasion 116_tc_438 although the issue is a close one we are satisfied after considering the totality of the facts and circumstances that petitioner acted in good_faith and comes within the reasonable_cause exception of sec_6664 accordingly we hold that petitioner is not liable for the accuracy-related_penalties conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent as to the deficiencies in taxes and for petitioner as to the accuracy- related penalties
